            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 1 of 30 Page ID #:236




                1   Jonathan M. Jenkins (State Bar No. 193011)
                     jjenkins@jklitigators.com
                2   Lara T. Kayayan (State Bar No. 239384)
                3    lkayayan@jklitigators.com
                    Jordan T. Smith (State Bar No. 312798)
                4    jsmith@jklitigators.com
                    JENKINS KAYAYAN LLP
                5   444 S. Flower St., Suite 1750
                6
                    Los Angeles, California 90071
                    Telephone: (310) 984-6800
                7   Fax: (310) 984-6840
                8   Attorneys for Plaintiff
                    Michael Sanchez
                9
               10                              UNITED STATES DISTRICT COURT
  LLP




               11                         CENTRAL DISTRICT OF CALIFORNIA
               12                         WESTERN DIVISION – LOS ANGELES
               13
                    MICHAEL SANCHEZ, an individual,          Case No. 2:20-cv-02924-DMG (PVCx)
               14
JENKINS K




                                  Plaintiff,                 PLAINTIFF MICHAEL SANCHEZ’S
               15
                           v.                                OPPOSITION TO DEFENDANTS’
               16                                            SPECIAL MOTION TO STRIKE
               17   AMERICAN MEDIA, INC., a Delaware         COMPLAINT PURSUANT TO CAL.
                    corporation; DAVID PECKER, an            CODE CIV. PROC. § 425.16;
               18   individual; DYLAN HOWARD, an             DECLARATION OF MICHAEL
               19   individual; and DOES 1 through 10,       SANCHEZ
                    inclusive,
               20                                            Action Filed: March 27, 2020
                                  Defendants.
               21
                                                             Date:    July 31, 2020
               22                                            Time:    9:30 A.M.
               23                                            Judge:   Hon. Dolly M. Gee
                                                             Ctrm:    8C
               24
               25
               26
               27
               28

                       PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                               PURSUANT TO C.C.C. P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 2 of 30 Page ID #:237




                1                                           TABLE OF CONTENTS
                2   I. INTRODUCTION & BACKGROUND.............................................................. 1
                3   II. STATEMENT OF FACTS ................................................................................ 2
                4           A. Defendants Plot To Publish Derogatory Pieces About Mr.
                               Bezos To Curry Political Favor With President Donald J.
                5              Trump And The Saudi Arabian Government ........................................... 3
                6           B. The Affair Between Mr. Bezos And Ms. Sanchez Is Exposed
                               And Plaintiff Attempted To Control The Media Narrative On
                7              Behalf Of His Client ................................................................................. 4
                8           C. Defendants Intentionally Defame Plaintiff To Avoid Federal
                               Criminal Liability After Their Attempted Extortion Of Mr.
                9              Bezos Backfired ....................................................................................... 6
               10   III. ARGUMENT .................................................................................................... 8
  LLP




               11           A. Legal Standard .......................................................................................... 8
               12           B. Under Planned Parenthood, An Anti-SLAPP Motion Based
                               On Factual Insufficiency Cannot Be Granted Before
               13              Discovery Is Taken ................................................................................. 11
                            C. Defendants Fail To Establish The First Anti-SLAPP Prong .................. 14
JENKINS K




               14
               15           D. Plaintiff Has Shown A Minimum Level Of Legal Sufficiency
                               On Each Of His Claims .......................................................................... 15
               16
                                     1. Plaintiff Has Shown A Minimum Level Of Legal
               17                       Sufficiency On His Defamation Claim ........................................ 16
               18                    2. Plaintiff Has Shown A Minimum Level Of Legal
                                        Sufficiency On His Intentional Infliction Of Emotional
               19                       Distress Claim .............................................................................. 20
               20                    3. Plaintiff Has Shown A Minimum Level Of Legal
                                        Sufficiency On His Conspiracy To Commit Intentional
               21                       Torts Claim .................................................................................. 22
               22                    4. Plaintiff Has Shown A Minimum Level Of Legal
                                        Sufficiency And Triability On His Aiding And
               23                       Abetting Commission of Intentional Torts Claim........................ 23
               24           E. Plaintiff Is Entitled To Leave To Amend Rather Than
                               Dismissal ................................................................................................ 24
               25
                            F. Defendants Are Not Entitled To Fees..................................................... 24
               26
                            G. Plaintiff Should Be Awarded His Fees................................................... 25
               27
                    IV. CONCLUSION ............................................................................................... 25
               28
                                                                               ii
                        PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                                PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 3 of 30 Page ID #:238




                1                                           TABLE OF AUTHORITIES
                2
                    Cases
                3
                4 Ashcroft v. Iqbal, 556 U.S. 662 (2009) ................................................................... 11
                5
                    Baral v. Schnitt, 1 Cal. 5th 376 (2016) ..................................................................... 9
                6
                7 Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) ............................................ 11
                8
                    Bikkina v. Mahadevan, 241 Cal. App. 4th 70 (2015).............................................. 21
                9
               10 Brown v. Elec. Arts, Inc., 722 F. Supp.2d 1148 (C.D. Cal. 2010) .......................... 24
  LLP




               11
                    Cervantez v. J.C. Penny Co., 24 Cal. 3d 579 (1979) .............................................. 20
               12
               13 Couch v. San Juan Unified Sch. Dist., 33 Cal. App. 4th 1491 (1995) ........ 18, 19, 20
JENKINS K




               14
                    Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992 (9th Cir. 2010)............... 11, 16, 18
               15
               16 Doctors’ Co. v. Superior Court, 49 Cal. 3d 39 (1989) ..................................... 22, 23
               17
                    Dove Audio, Inc. v. Rosenfeld, Meyer & Susman, 29 Cal. 4th 777
               18        (1996) .............................................................................................................. 9
               19
                    FilmOn.com Inc. v. DoubleVerify Inc., 7 Cal. 5th 133 (2019). ......................... 14, 15
               20
               21 Flatley v. Mauro, 39 Cal. 4th 299 (2006) ............................................................... 11
               22
                    Fletcher v. Western National Life Ins. Co., 10 Cal. App. 3d 376 (1970) ............... 21
               23
               24 Golden v. Anderson, 256 Cal. App. 2d 714 (1967) ................................................. 23
               25
                    Hansen v. California Dep’t of Corr. & Rehab., 171 Cal. App. 4th 1537
               26        (2008) .............................................................................................................. 9
               27
                    Hilton v. Hallmark Cards, 599 F.3d 894 (9th Cir. 2010) ....................................... 10
               28
                                                                                 iii
                        PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                                PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 4 of 30 Page ID #:239




                1 Jackson v. Mayweather, 10 Cal. App. 5th 1240 (2017) .......................................... 16
                2
                    Kidron v. Movie Acquisition Corp., 40 Cal. App. 4th 1571 (1995) ........................ 22
                3
                4 Makaeff v. Trump Univ., LLC, 715 F.3d 254 (9th Cir. 2013) ................................... 9
                5
                    Manzari v. Associated Newspapers, 830 F.3d 881 (9th Cir. 2016) ........................ 15
                6
                7 Metabolife Int’l, Inc. v. Wornick, 264 F.3d 832 (9th Cir. 2001) ............................. 10
                8
                    Mindys Cosmetics, Inc. v. Dakar, 611 F.3d 590 (9th Cir. 2010) ...................... 10, 15
                9
               10 Molko v. Holy Spirit Ass’n, 46 Cal. 3d 1092 (1988) ............................................... 20
  LLP




               11
                    Morongo Band of Mission Indians v. Rose, 893 F.2d 1074 (9th Cir.
               12        1990) ............................................................................................................. 12
               13
                    Nano Found., Ltd. v. Silver, Case No. 2-19-cv-04237-SVW (PJW),
                         2019 WL 6723428 (C.D. Cal Aug. 20, 2019)..................................... 2, 12, 13
JENKINS K




               14
               15
                    Nat’l Abortion Fed’n v. Ctr. for Med. Progress, 793 F. App’x 482 (9th
               16         Cir. 2019) ...................................................................................................... 10
               17
                    Navellier v. Sletten, 29 Cal. 4th 82 (2002) ................................................................ 9
               18
               19 Planned Parenthood Fed’n of Am., Inc. v. Ctr. For Med. Progress, 890
                             F.3d 828 (9th Cir. 2018), amended, 897 F.3d 1224 (9th Cir.
               20            2018), and cert. denied, 139 S. Ct. 1446 (2019).................................... passim
               21
                    PMC, Inc. v. Kadisha, 93 Cal. Rptr. 2d 663 (Ct. App. 2000) ................................. 23
               22
               23 Ragland v. U.S. Bank. Nat’l Assn., 209 Cal. App. 4th 182 (2012) ......................... 21
               24
                    Smith v. Maldonado, 72 Cal. App. 4th 637 (1999) ................................................. 19
               25
               26 So v. Shin, 212 Cal. App. 4th 652 (2013)................................................................ 21

               27
                    Time, Inc. v. Firestone, 424 U.S. 448 (1976) .......................................................... 14
               28
                                                                                 iv
                        PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                                PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 5 of 30 Page ID #:240




                1 TP Link USA Corp. v. Careful Shopper LLC, No. 8:19-cv-00082-JLS
                            (KES), 2020 WL 3063956 (C.D. Cal. Mar. 23, 2020).................................. 11
                2
                3 United States Liab. Ins. Co. v. Haidinger-Hayes, Inc., 1 Cal. 3d 586
                            (1970) ............................................................................................................ 23
                4
                5 Verizon Delaware, Inc. v. Covad Communications, 377 F.3d 1081 (9th
                            Cir. 2004) .......................................................................................... 10, 12, 24
                6
                7 Walker v. Armco Steel Corp., 446 U.S. 740 (1980) ................................................ 10
                8
                    Wise v. Southern Pacific Co., 223 Cal. App. 2d 50 (1963)..................................... 23
                9
               10 Wyatt v. Union Mortg. Co., 24 Cal. 3d 773 (1979) ................................................. 23
  LLP




               11
                    Z.F. v. Ripon Unified Sch. Dist., 482 F. App’x 239 (9th Cir. 2012) ....................... 11
               12
               13 Rules and Statutes
JENKINS K




               14
                    California Code of Civil Procedure § 425.16 ........................................................... 8
               15
               16 California Code of Civil Procedure § 425.16(b)(1) .................................................. 9
               17
                    California Code of Civil Procedure § 425.16(c)(1) ................................................ 25
               18
               19 California Code of Civil Procedure § 425.16(e)(3) ................................................ 14
               20
                    California Code of Civil Procedure § 425.16(e)(4) ................................................ 14
               21
               22 Federal Rule of Civil Procedure § 15(a) ................................................................. 24
               23
               24
               25
               26

               27
               28
                                                                                  v
                        PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                                PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 6 of 30 Page ID #:241




              1                   MEMORANDUM OF POINTS AND AUTHORITIES
              2   I.     INTRODUCTION & BACKGROUND
              3          This is a case of a media conglomerate scapegoating Plaintiff Michael Sanchez,
              4   a California-based talent manager and producer, to avoid federal criminal liability for,
              5   among other things, illegally spying on Jeffrey Bezos, the billionaire owner of The
              6   Washington Post. Defendants hoped to dig up dirt on Mr. Bezos to curry favor with
              7   two of Defendants’ powerful allies, President Donald J. Trump and the Government of
              8   Saudi Arabia.
              9          Defendants succeeded: they discovered that Mr. Bezos was having an extra-
             10   marital affair with Plaintiff’s sister. Worse, they obtained intimate photographs of the
  LLP




             11   couple and, in at least one case, a pornographic image of Mr. Bezos. When caught,
             12   Defendants first tried extorting Mr. Bezos by threatening to publicly release the
             13   pornographic images. When that scheme failed, Defendants found themselves in the
             14   awkward position of having to explain to federal law enforcement authorities – and the
JENKINS K




             15   public at large – exactly how they had procured the pornographic images.
             16          Mr. Sanchez made for an easy scapegoat: he was already providing media
             17   representation services to his sister and Mr. Bezos – namely, negotiating with
             18   Defendants to procure some degree of narrative control over how the couple’s
             19   relationship would be portrayed when the story of their extramarital affair inevitably
             20   broke. Yet, Defendants’ false and malicious claims – that Mr. Sanchez had provided
             21   them with pornographic images relating to his own sister – devastated Mr. Sanchez’s
             22   career and reputation, destroyed invaluable media relationships that enabled his
             23   professional success, and estranged him from his own family.
             24          Defendants now seek protection from the consequences of their false and
             25   defamatory statements by requesting that the Court strike the Complaint based on a
             26   special motion to strike (the “Motion”) that cites outdated cases, ignores applicable
             27   federal authority, and conveniently never mentions that California’s anti-SLAPP
             28   statute applies substantially differently in federal court diversity actions.
                                                               1
                       PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                               PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 7 of 30 Page ID #:242




              1           However, under Ninth Circuit precedent, Defendants’ Motion is a premature
              2   motion for summary judgment pursuant to Rule 56 and therefore an improper attempt
              3   to dismiss Mr. Sanchez’s claims before he can avail himself of his rightful opportunity
              4   to discover evidence supporting his claims. See Planned Parenthood Fed’n of Am.,
              5   Inc. v. Ctr. For Med. Progress, 890 F.3d 828, 833 (9th Cir. 2018), amended, 897 F.3d
              6   1224 (9th Cir. 2018), and cert. denied, 139 S. Ct. 1446 (2019).
              7           Thus, because the Motion cannot be ruled on prior to discovery and purports to
              8   attack virtually every aspect of Plaintiff’s Complaint, what the Anti-SLAPP discovery
              9   Plaintiff will require is essentially coextensive with the discovery needs of this entire
             10   case. Accordingly, Plaintiff respectfully requests the Court reserve its ruling on the
  LLP




             11   Motion and instead set a scheduling conference so that discovery can immediately
             12   proceed on all issues–an approach recently adopted by Judge Wilson in a defamation
             13   action. See Nano Found., Ltd. v. Silver, Case No. 2-19-cv-04237-SVW (PJW), 2019
             14   WL 6723428, at *2 (C.D. Cal Aug. 20, 2019) (“The resolution of the anti-SLAPP
JENKINS K




             15   motion is inextricably bound to the resolution of the underlying complaint, so
             16   discovery must proceed on all issues…”).
             17           Alternatively, Defendants’ motion should be outright denied because (1)
             18   Defendants have not met their burden to trigger anti-SLAPP protections, (2) Plaintiff
             19   has pleaded each of his claims with legal sufficiency, and (3) Plaintiff is entitled to
             20   leave to amend to cure any pleading deficiencies before dismissal with prejudice.
             21   II.     STATEMENT OF FACTS
             22           Plaintiff Michael Sanchez (“Plaintiff” or “Mr. Sanchez”) is the owner and Chief
             23   Executive Officer of Axis Management, a successful, Hollywood-based talent
             24   management and film and television production firm. His work often includes
             25   arranging, optimizing, and occasionally suppressing media coverage of his high-profile
             26   clients. (Compl. ¶ 19; Sanchez Decl. ¶ 2.) Accordingly, Mr. Sanchez fostered close
             27   relationships with reporters and executive management at numerous media outlets –
             28   including Defendants Mr. David Pecker (“Mr. Pecker”) and Mr. Dylan Howard (Mr.
                                                             2
                        PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                                PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 8 of 30 Page ID #:243




              1   Howard”), who effectively managed and controlled Defendant American Media, Inc.’s
              2   (“AMI”) (collectively, the “Defendants”) operations, and Ms. Andrea Simpson (“Ms.
              3   Simpson”), who was AMI’s California-based reporter and editor.           (Compl. ¶ 20;
              4   Sanchez Decl. ¶¶ 3, 12.)
              5         One of Mr. Sanchez’s clients was his own sister, Wendy Lauren Sanchez (“Ms.
              6   Sanchez”), an Emmy Award-nominated American news anchor, entertainment
              7   reporter, actress, pilot, and producer. (Compl. ¶ 21; Sanchez Decl. ¶ 4.) As Ms.
              8   Sanchez’s manager and most trusted confidant for most of her professional career, Mr.
              9   Sanchez optimized his sister’s career opportunities and portrayal in the media using his
             10   skill, experience, and media relationships. (Compl. ¶ 21; Sanchez Decl. ¶¶ 4-5.)
  LLP




             11   Accordingly, Mr. Sanchez has been privy to and entrusted with virtually all of Ms.
             12   Sanchez’s business and often complicated personal affairs, including in March 2018,
             13   when Ms. Sanchez revealed that she had begun an extramarital affair with billionaire
             14   Jeffrey Preston Bezos (“Mr. Bezos”) in December 2017. (Compl. ¶ 22; Sanchez Decl.
JENKINS K




             15   ¶ 6.) Ms. Sanchez introduced Mr. Sanchez to Mr. Bezos on or about April 20, 2018;
             16   Mr. Bezos was so impressed with Mr. Sanchez’s media savvy, expertise, and discretion
             17   that Mr. Sanchez soon became the couple’s trusted media consultant. (Compl. ¶¶ 23-
             18   25; Sanchez Decl. ¶¶ 7-10.)
             19         A.     Defendants Plot To Publish Derogatory Pieces About Mr. Bezos To
             20                Curry Political Favor With President Donald J. Trump And The
                               Saudi Arabian Government
             21
             22         Mr. Bezos, now Mr. Sanchez’s confidant and also the owner of The Washington
             23   Post (the “Post”), was responsible for publishing a number of articles highly critical of
             24   President Donald J. Trump’s (“Mr. Trump” or “President Trump”) character and
             25   policies (Compl. ¶¶ 27-28) as well as the Crown Prince of Saudi Arabia, Mohammed
             26   bin Salman’s (“MbS”) oppressive regime (id. ¶35).
             27         Defendants were close allies with MbS and hoped to leverage their relationship
             28   with him to expand AMI’s media empire into the Saudi kingdom.                (Id. ¶ 32.)
                                                             3
                     PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                             PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 9 of 30 Page ID #:244




              1   However, this relationship again brought Defendants under federal criminal
              2   investigation in early 2019. (Id. ¶ 34.) As retribution for negative press coverage in
              3   the Post, Mr. Sanchez alleges that MbS and the Saudi government hacked Mr. Bezos’s
              4   cell phone in May 2018 by tricking Mr. Bezos into unknowingly installing illegal
              5   spyware. (Id. ¶¶ 36-37, 39.) This illegal tactic was confirmed by investigations by Mr.
              6   Bezos’s head of security, Mr. Gavin de Becker (Mr. de Becker”) and was the subject of
              7   investigations by the U.S. Department of Justice and the United Nations Human Rights
              8   Commission. (Id. ¶¶ 37, 55, 58, 60; Sanchez Decl. ¶ 36.) Through this spyware, MbS
              9   illegal procured knowledge and evidence of Mr. Bezos’s affair with Ms. Sanchez, and
             10   later illegally shared it with Defendants. (Compl. ¶¶ 39, 43; Sanchez Decl. ¶ 36.)
  LLP




             11         Defendants were also close political allies with President Trump–so close, in
             12   fact, that they had committed federal campaign finance violations in order to assist Mr.
             13   Trump’s 2016 presidential candidacy. (Compl. ¶¶ 29-30.) For their role in these
             14   federal crimes, Defendants entered into a Non-Prosecution Agreement (“NPA”) with
JENKINS K




             15   the U.S. Attorney for the Southern District of New York in September 2018 which
             16   relieved them of criminal liability but required them to refrain from “commit[ting] any
             17   crimes” after signing the NPA. (Id. ¶¶ 30-31.)
             18         Hoping to curry favor with President Trump and MbS, who shared disdain for
             19   Mr. Bezos and the Post, Defendants began to plot a “hit piece” on Mr. Bezos by
             20   publishing embarrassing details of his personal life. (Id. ¶ 40.) Mr. Sanchez alleges
             21   that Defendants received assistance from MbS, including unlawfully receiving the
             22   criminally obtained proof of Mr. Bezos’s affair with Ms. Sanchez. (Id. ¶ 41.)
             23         B.    The Affair Between Mr. Bezos And Ms. Sanchez Is Exposed And
             24               Plaintiff Attempted To Control The Media Narrative On Behalf Of
                              His Client
             25
             26         In July 2018, Ms. Simpson unintentionally revealed to Mr. Sanchez that
             27   Defendants somehow knew of the affair between Mr. Bezos and Ms. Sanchez; Mr.
             28   Sanchez alleges that by this time, Defendants had already illegally obtained proof of
                                                            4
                     PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                             PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 10 of 30 Page ID #:245




               1   the affair from MbS’s hack of Mr. Bezos’s phone. (Id. ¶ 43; Sanchez Decl. ¶¶ 12-13.)
               2   Although Mr. Sanchez was able to stall the publication of any details related to Ms.
               3   Sanchez’s affair with Mr. Bezos for several months, he elected to get ahead of the story
               4   in October 2018 by entering into an agreement to cooperate with Defendants in order
               5   to further delay and assert control over inevitable publication of the affair. (Compl. ¶¶
               6   43, 46; Sanchez Decl. ¶¶ 14-17.) Pursuant to this agreement, between at least October
               7   2018 and March 2019, Mr. Sanchez discussed the affair with Defendants (including,
               8   but not limited to, Mr. Howard, AMI News Director James Robertson (“Mr.
               9   Robertson”) and Ms. Simpson, via dozens of emails, text messages, and telephone
              10   calls. (Compl. ¶ 47; Sanchez Decl. ¶ 17.) During this time, Mr. Sanchez provided a
  LLP




              11   face-to-face viewing of limited evidence corroborating the affair, including a few text
              12   messages and non-pornographic photographs provided by Ms. Sanchez. (Compl. ¶ 46;
              13   Sanchez Decl. ¶¶ 16-17.)
              14         In January 2019, Defendants again unintentionally revealed that sources other
JENKINS K




              15   than Mr. Sanchez provided them with information about Ms. Sanchez’s affair with Mr.
              16   Bezos, when AMI sent Mr. Bezos and Ms. Sanchez identical “request[s] for comment”
              17   regarding intimate details of their affair. (Compl. ¶¶ 49-50; Sanchez Decl. ¶¶ 19-21.)
              18   These requests contained numerous false allegations, mistakes, and assertions that Mr.
              19   Sanchez had never provided to or discussed with Defendants, which confirmed Mr.
              20   Sanchez’s suspicion that they had received this erroneous information from sources
              21   other than Mr. Sanchez. (Compl. ¶¶ 49-50; Sanchez Decl. ¶¶ 19-21.) Two days after
              22   Ms. Sanchez and Mr. Bezos received these requests for comment, on January 9, 2019,
              23   Defendants publicized their story outing their affair. (Compl. ¶ 54; Sanchez Decl. ¶
              24   25.) The online article, as well as a print version published a few days later, contained
              25   information, content, and material not given to Defendants by Mr. Sanchez. (Compl. ¶
              26   54; Sanchez Decl. ¶¶ 25-26.) Mr. Sanchez alleges that this information came from one
              27   or more of Defendants’ other sources. (Compl. ¶ 54; Sanchez Decl. ¶¶ 25-27.)
              28
                                                              5
                      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                              PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 11 of 30 Page ID #:246



                         C.    Defendants Intentionally Defame Plaintiff To Avoid Federal
               1
                               Criminal Liability After Their Attempted Extortion Of Mr. Bezos
               2               Backfired
               3         After Defendants published articles outing his affair with Ms. Sanchez, Mr.
               4   Bezos quickly enlisted Mr. de Becker to conduct a thorough investigation of
               5   Defendants’ sources and motives for publishing the “hit piece” against him. (Compl. ¶
               6   55; Sanchez Decl. ¶ 28.) Fearing the consequences of this investigation, Defendants
               7   sought to extort Mr. Bezos by threatening to publish graphic pornographic images of
               8   Mr. Bezos and Ms. Sanchez–including nine pornographic or quasi-pornographic
               9   photos and a “below the belt selfies” or “d*ick pic” that Mr. Bezos had allegedly sent
              10   Ms. Sanchez (collectively, the “Pornographic Materials”)–unless Mr. Bezos called off
  LLP




              11   Mr. de Becker’s investigation and publicly stated that Defendants articles were not
              12   “politically motivated.” (Compl. ¶¶ 55-57; Sanchez Decl. ¶¶ 29-31.) Mr. Sanchez
              13   alleges that Defendants, after learning of yet another federal investigation into their
              14   illegal actions, conspired to scapegoat Mr. Sanchez as the sole source of the
JENKINS K




              15   information behind their publications outing Ms. Sanchez’s affair with Mr. Bezos in
              16   order to avoid criminal liability. (Compl. ¶ 59; Sanchez Decl. ¶¶ 32-35.) Defendants
              17   were desperate to unfairly and untruthfully blame Mr. Sanchez in order avoid criminal
              18   consequences for illegally obtaining the Pornographic Materials and extorting Mr.
              19   Bezos; they knew that if they were found to have committed these crimes, they would
              20   face prosecution and the previously discussed NPA would be rescinded, subjecting
              21   Defendants to prosecution for their earlier campaign finance crimes committed on
              22   behalf of President Trump. (Compl. ¶ 59; Sanchez Decl. ¶¶ 33-35.)
              23         On March 30, 2019, Mr. de Becker penned an article in The Daily Beast
              24   revealing (1) Defendants’ extortion and illegal cooperation with MbS to obtain the
              25   stolen Pornographic Materials and (2) that Defendants relied on one or more sources
              26   other than Mr. Sanchez to gather their information on Mr. Bezos’s affair with Ms.
              27   Sanchez. (Compl. ¶ 60; Sanchez Decl. ¶ 36.) The following day, March 31, 2019,
              28   Defendants rushed to issue a responsive press release (the “Press Release”) promoting
                                                             6
                      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                              PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 12 of 30 Page ID #:247




               1   their demonstrably false claim that Mr. Sanchez was the “single-source” for all of
               2   Defendants’ investigations (including the Pornographic Materials):
               3         Despite the false and unsubstantiated claims of Mr. de Becker,
               4         American Media has, and continues to, refute the unsubstantiated
               5         claims that the materials for our report were acquired with the help of
               6         anyone other than the single source who first brought them to us. The
               7         fact of the matter is, it was Michael Sanchez who tipped the National
               8         Enquirer off to the affair on Sept. 10, 2018, and over the course of
               9         four months provided all of the materials for our investigation. His
              10         continued efforts to discuss and falsely represent our reporting, and his
  LLP




              11         role in it, has waived any source confidentiality. There was no
              12         involvement by any other third party whatsoever (emphasis added).
              13   (Compl. ¶ 61; Sanchez Decl. ¶¶ 37-42).
              14         Mr. Sanchez was not and could not have been the source of the Pornographic
JENKINS K




              15   Materials because he never possessed them. (Compl. ¶ 68; Sanchez Decl. ¶¶ 41-43.)
              16   In April 2019, FBI agents served Mr. Sanchez with a subpoena to appear before the
              17   federal grand jury convened to investigate Defendants, and Mr. Sanchez provided
              18   sworn testimony one month later. (Compl. ¶ 68; Sanchez Decl. ¶ 43.) The FBI
              19   conducted a comprehensive forensic search and audit of all of Mr. Sanchez’s
              20   computers and electronic devices and correctly concluded–as did Mr. de Becker’s own
              21   investigators–that Mr. Sanchez had never been in possession of the Pornographic
              22   Materials. (Compl. ¶ 68; Sanchez Decl. ¶ 43.)
              23         Defendants’ untrue and defamatory Press Release significantly harmed Mr.
              24   Sanchez economically and emotionally.         (Compl. ¶ 70; Sanchez Decl. ¶¶ 44-45.)
              25   Many of his long-time clients have stopped working with him, film and television
              26   production deals were destroyed, and the media contacts he relied upon to perform his
              27   job–relationships Mr. Sanchez spent decades or more cultivating–no longer return his
              28   calls or wish to associate with him.      (Compl. ¶ 70; Sanchez Decl. ¶¶ 44-45.)
                                                             7
                      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                              PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 13 of 30 Page ID #:248




               1   Defendants’ defamatory statements have irreparably damaged Plaintiff’s business
               2   reputation, destroyed his ability to earn a living, and estranged him from his own
               3   family. (Compl. ¶ 70; Sanchez Decl. ¶¶ 44-45.) As such, on March 27, 2020, Mr.
               4   Sanchez filed suit against Defendants for libel (Compl. ¶¶ 71-76), intentional infliction
               5   of emotional distress (id. ¶¶ 77-80), conspiracy to commit intentional torts (id. ¶¶ 81-
               6   85), and aiding and abetting commission of intentional torts (id. ¶¶ 86-89).
               7         Defendants filed the instant Motion requesting the Court strike the entirety of
               8   Plaintiff’s Complaint under California’s anti-SLAPP statute. (Dkt. 13.) Defendants
               9   argue that the “evidence demonstrates without question that Sanchez was AMI’s
              10   source” for all of Defendants’ information supporting its reporting on the affair
  LLP




              11   between Mr. Bezos and Ms. Sanchez. Tellingly, though, despite submitting several
              12   declarations and dozens of exhibits in support of its Motion, Defendants never reveal
              13   when, how, or even whether AMI obtained the “d*ck pic” or the other Pornographic
              14   Materials. Rather, it attempts to (1) hide behind state court decisions, many of which
JENKINS K




              15   are outdated or do not apply in federal court, to avoid responsibility for its intentionally
              16   defamatory and untrue statements which have destroyed Mr. Sanchez’s career and (2)
              17   prematurely force the Court into dismissing Mr. Sanchez’s Complaint for lack of
              18   factual sufficiency before Mr. Sanchez can even engage in discovery on his claims.
              19         Plaintiff’s Complaint, and each action alleged therein, is well pled. Defendants’
              20   factual disagreements and supplemental evidence presented in its Motion are improper
              21   at this early stage of litigation. As such, instead of simply denying the Motion on the
              22   merits, the Court should reserve judgment on the Motion until discovery is complete.
              23   III. ARGUMENT
              24         A.     Legal Standard
              25         California law allows for pre-trial dismissal of strategic lawsuits against public
              26   participation (“SLAPPs”), which are entirely meritless suits brought “primarily to chill
              27   the valid exercise of Constitutional rights of freedom of speech[.]” Cal. Civ. Proc.
              28   Code § 425.16; see also Dove Audio, Inc. v. Rosenfeld, Meyer & Susman, 29 Cal. 4th
                                                               8
                      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                              PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 14 of 30 Page ID #:249




               1   777, 783 (1996) (SLAPPs are “meritless suit[s] filed primarily to chill the defendant’s
               2   exercise of First Amendment rights.”); Hansen v. California Dep’t of Corr. & Rehab.,
               3   171 Cal. App. 4th 1537, 1542-43 (2008) (anti-SLAPP statute enacted to “provide a
               4   procedure for expeditiously resolving nonmeritorious litigation[.]”). Section 425.16
               5   provides a “screening” procedure under which a defendant can file a special motion to
               6   strike certain claims if they arise “from any act of [the defendant] in furtherance of the
               7   person’s right of petition or free speech under the United States Constitution or the
               8   California Constitution” so long as the claims arise “in connection with a public issue.”
               9   Cal. Civ. Proc. Code § 425.16(b)(1).
              10         California’s anti-SLAPP law is not absolute and “does not insulate defendants
  LLP




              11   from any liability for claims arising from the protected rights of petition of speech. It
              12   only provides a procedure for weeding out, at an early stage, meritless claims arising
              13   from protected activity.” Baral v. Schnitt, 1 Cal. 5th 376, 384 (2016) (emphasis in
              14   original). Thus, the special motion to strike prescribed by Section 425.16 only applies
JENKINS K




              15   to wholly baseless and frivolous causes of action that “lack even minimal merit[.]”
              16   Navellier v. Sletten, 29 Cal. 4th 82, 89 (2002) (emphasis added) (internal citations
              17   omitted); Hansen, 171 Cal. App. 4th. at 1542-53.
              18         Although the applicability of California’s anti-SLAPP statute in the Ninth
              19   Circuit has been questioned in recent years,1 under current precedent, anti-SLAPP
              20   motions are evaluated substantially differently in federal court than in California state
              21   court. In the federal context, anti-SLAPP motions are properly analyzed as hybrids of
              22   motions to dismiss under Federal Rules of Civil Procedure 12(b)(6) and motions for
              23   summary judgment under Rule 56. Planned Parenthood, 890 F.3d 828 at 833, 836
              24
                   1
              25     See, e.g., Makaeff v. Trump Univ., LLC, 715 F.3d 254, 274 (9th Cir. 2013) (Kozinski, C.J.,
                   concurring) (“Federal courts have no business applying exotic state procedural rules which, of
              26   necessity, disrupt the comprehensive scheme embodied in the Federal Rules, our jurisdictional
                   statutes and Supreme Court interpretations thereof”).
              27
              28
                                                                9
                       PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                               PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 15 of 30 Page ID #:250




               1   (“Anti-SLAPP motions are hybrids of motions to dismiss and motions for summary
               2   judgment.”). In addition to failing to mention that Ninth Circuit courts treat anti-
               3   SLAPP motions as hybrids of motions to dismiss and motions for summary judgment,
               4   Defendants conveniently omit that federal courts in diversity jurisdiction cases have
               5   refused to enforce various procedural limitations imposed by the California anti-
               6   SLAPP statute that “result in a direct collision” with the Federal Rules of Civil
               7   Procedure. Walker v. Armco Steel Corp., 446 U.S. 740, 749-50 (1980); see also, e.g.,
               8   Metabolife Int’l, Inc. v. Wornick, 264 F.3d 832, 846 (9th Cir. 2001) (provision
               9   requiring discovery stay pending a decision on an anti-SLAPP special motion to strike
              10   “collide[s] with the discovery-allowing aspects of Rule 56” and therefore “cannot
  LLP




              11   apply in federal court.”); Verizon Delaware, Inc. v. Covad Communications, 377 F.3d
              12   1081, 1091 (9th Cir. 2004) (state court prohibition on granting leave to amend conflicts
              13   with the Federal Rules and therefore cannot be enforced in federal court proceedings).
              14         Motions brought in federal court under Section 425.16 are evaluated in two
JENKINS K




              15   steps. In order to prevail on an anti-SLAPP motion, “a defendant must show that: (1)
              16   the acts that form the basis of the plaintiff’s complaint were taken in furtherance of the
              17   defendant’s free speech rights and (2) the plaintiff does not have a reasonable
              18   probability of prevailing on its claims.”        Nat’l Abortion Fed’n v. Ctr. for Med.
              19   Progress, 793 F. App’x 482, 485 (9th Cir. 2019) (citing Hilton v. Hallmark Cards, 599
              20   F.3d 894, 903 (9th Cir. 2010)). Regardless of whether the challenge on the second
              21   prong is legal or factual, the “required probability that [a plaintiff] will prevail need not
              22   be high,” Hilton v. Hallmark Cards, 599 F.3d 894, 908 (9th Cir. 2010); rather, a
              23   plaintiff must show “only a minimum level of legal sufficiency and triability.”
              24   Mindys Cosmetics, Inc. v. Dakar, 611 F.3d 590, 595 (9th Cir. 2010) (citation and
              25   internal quotation marks omitted).
              26         If a defendant’s arguments under the second prong are “founded on purely legal
              27   arguments, then the analysis is made under Fed. R. Civ. P. 8 and 12 standards[.]”
              28   Planned Parenthood, 890 F.3d at 833 (citing Z.F. v. Ripon Unified Sch. Dist., 482 F.
                                                               10
                      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                              PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 16 of 30 Page ID #:251




               1   App’x 239, 240 (9th Cir. 2012)).          In contrast with state court procedure, federal
               2   plaintiffs “can properly respond [to purely legal challenges] merely by showing
               3   sufficiency of the pleadings” but need not “submit evidence to oppose contrary
               4   evidence that was never presented by defendants.” Id. at 834. Thus, Plaintiff has no
               5   burden under Planned Parenthood to produce evidence that would be admissible at
               6   trial in response to Defendants’ challenges to the legal sufficiency of the Complaint.
               7         In a Rule 12(b)(6) anti-SLAPP inquiry, courts “consider the pleadings and
               8   supporting and opposing affidavits, but do not make credibility determinations or
               9   compare the weight of the evidence.” Flatley v. Mauro, 39 Cal. 4th 299, 326 (2006)
              10   (emphasis added); see also, e.g., TP Link USA Corp. v. Careful Shopper LLC, No.
  LLP




              11   8:19-cv-00082-JLS (KES), 2020 WL 3063956, at *4 (C.D. Cal. Mar. 23, 2020)
              12   (district courts apply 12(b)(6) standards in evaluating anti-SLAPP motions challenging
              13   only the legal sufficiency of a claim).
              14         Courts must accept as true all “well-pleaded factual allegations” in a complaint,
JENKINS K




              15   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009), and must also draw all reasonable
              16   inferences in the light most favorable to the non-moving party, Daniels-Hall v. Nat’l
              17   Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010). “A claim has facial plausibility when
              18   the plaintiff pleads factual content that allows the court to draw the reasonable
              19   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
              20   678 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)).
              21         B.     Under Planned Parenthood, An Anti-SLAPP Motion Based On
              22                Factual Insufficiency Cannot Be Granted Before Discovery Is Taken

              23         When a defendant’s anti-SLAPP motion to strike is not “purely legal” but rather
              24   “a factual challenge, then the motion must be treated as though it were a motion for
              25   summary judgment [under Rule 56] and discovery must be permitted.”               Planned
              26   Parenthood, 890 F.3d at 833 (citing Z.F. v. Ripon Unified Sch. Dist., 482 F. App’x
              27   239, 240 (9th Cir. 2012).       In such a case, “discovery must be allowed, with
              28   opportunities to supplement evidence [and pleadings] based on the factual
                                                                11
                      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                              PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 17 of 30 Page ID #:252




               1   challenges, before any decision is made by the court.” Id. at 834 (affirming district
               2   court’s “declining to evaluate the factual sufficiency of the complaint at the pleading
               3   stage”); Covad Communications, 377 F.3d at 1091 (California anti-SLAPP prohibition
               4   on granting leave to amend after anti-SLAPP motion is filed cannot be enforced in
               5   federal court proceedings); Morongo Band of Mission Indians v. Rose, 893 F.2d 1074,
               6   1079 (9th Cir. 1990) (Ninth Circuit requires that the policy favoring amendment be
               7   applied with “extreme liberality.”).
               8         Recently faced with a similar anti-SLAPP motion in a defamation action,
               9   another court in the Central District reserved judgment on the anti-SLAPP motion and
              10   ordered discovery pursuant to Planned Parenthood. See Nano, 2019 WL 6723428, at
  LLP




              11   *2. The defendant in Nano filed an anti-SLAPP motion challenging “both the legal
              12   and factual sufficiency of the Plaintiffs’ complaint” which alleged defamation and
              13   other intentional torts. Id. Judge Wilson found that because the defendant had
              14   challenged the legal and factual sufficiency of the complaint, the “issues raised by
JENKINS K




              15   the parties are best addressed on summary judgment” because “the Court needs more
              16   information to adequately address even the first prong” of the anti-SLAPP inquiry. Id.
              17   (emphasis added). Thus, Judge Wilson found it “inappropriate” to decide the motion
              18   to strike and ordered discovery on the claims addressed by the anti-SLAPP motion as
              19   well as the remaining claims. Id. (“Planned Parenthood therefore prevents the Court
              20   from deciding on the anti-SLAPP motion until discovery has been allowed.”)
              21         A similar result is warranted here.      Defendants’ anti-SLAPP motion raises
              22   numerous, primarily factual or mixed factual and legal, challenges to Plaintiff’s
              23   Complaint. Defendants argue that Plaintiff cannot establish factual sufficiency for
              24   each of the four claims at issue in this action, basing each argument on the factual
              25   sufficiency of the libel claim. See Mot. at 13:1-20:1 (arguing factual sufficiency of
              26   libel claim, including over fifty citations to three separate declarations and twelve
              27   exhibits); id. at 20:2-24 (arguing that the Court should strike intentional infliction of
              28   emotional distress claim because “Sanchez cannot prevail on his libel claim, he
                                                             12
                      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                              PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 18 of 30 Page ID #:253




               1   similarly cannot prevail on his claim for intentional infliction of emotional distress
               2   which is based on the same alleged acts.”); id. at 20:25-21:24 (arguing that the Court
               3   should strike conspiracy claim “[b]ecause Sanchez cannot demonstrate a probability of
               4   prevailing on his defamation claim, he similarly cannot prevail on his conspiracy claim
               5   which is based on the alleged defamation.”); id. at 21:25-22:6 (arguing that the Court
               6   should strike aiding and abetting claim “[b]ecause Sanchez cannot demonstrate a
               7   probability of prevailing on his claims for libel or intentional infliction of emotional
               8   distress, he similarly cannot demonstrate a probability of prevailing on his claim for
               9   aiding and abetting the commission of intentional torts”).
              10         Because each and every of Defendants’ challenges address, at least in part, the
  LLP




              11   factual sufficiency of the Complaint, the issues Defendants’ Motion raises are best
              12   addressed on summary judgment. See Nano, 2019 WL 2723428, at *2; Planned
              13   Parenthood, 890 F.3d at 833. Given the complexity of Defendants’ motion, the Court
              14   should not attempt to parse out which arguments are purely legal–and thus potentially
JENKINS K




              15   appropriate for immediate judgment on the pleadings under Rule 12(b)(6)–and which
              16   are factual challenges subject to Rule 56. Rather, consistent with Planned Parenthood
              17   and Nano, should the Court not simply deny Defendants’ motion on the merits, it
              18   should order thorough discovery to be allowed before any decision striking
              19   Plaintiff’s Complaint under Section 425.16.
              20         This action provides additional policy reasons for the Court to order appropriate
              21   discovery before adjudicating Defendants’ summary judgment motion. Plaintiff has
              22   alleged that the defendant has engaged in a secret scheme to defame Plaintiff and
              23   scapegoat him in an effort to conceal Defendants’ actual source of the Pornographic
              24   Materials, which underpins his conspiracy claim against Defendants. (E.g., Compl. ¶¶
              25   81-85.) Defendants alone possess the evidence needed to prove these claims at issue.
              26   Without allowing Plaintiff to engage in discovery on these allegations, it would be
              27   manifestly unfair to strike Plaintiff’s case because he did not have sufficient evidence
              28   of Defendants’ secret scheme and behind-closed-doors conspiracy to defame him.
                                                             13
                      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                              PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 19 of 30 Page ID #:254




               1         C.     Defendants Fail To Establish The First Anti-SLAPP Prong
               2         To meet their burden of showing that the challenged claims “aris[e] from”
               3   protected activity, Defendants must show that their defamatory statements were made
               4   in exercise of their rights of free speech concerning a “issue of public interest.” Cal.
               5   Civ. Proc. Code § 425.16(e)(3)-(4). This inquiry is itself dependent upon a “two-part
               6   analysis rooted in the statute’s purpose and internal logic” which requires the
               7   Defendant to prove both a “public issue” and a specific “connection” to that public
               8   issue. FilmOn.com Inc. v. DoubleVerify Inc., 7 Cal. 5th 133, 149 (2019). For the
               9   “public issue” analysis, the “focus of [the court’s] inquiry must be on the ‘specific
              10   nature of the speech’ rather than on any ‘generalities that might be abstracted from it.’”
  LLP




              11   Id. at 152 (citations omitted). As for the “connection” requirement, it is “not enough
              12   that the statement refer to a subject of widespread public interest”; rather, the defendant
              13   must show that the statement “in some manner itself contribute[s] to the public
              14   debate.” Id. at 150 (citations omitted). It is not enough that Defendants’ statements
JENKINS K




              15   refer to or relate to a matter of broad public interest; their statements must further
              16   the public debate.
              17         Defendants’ special motion to strike fails both prongs. First, the specific nature
              18   of the defamatory statements that form the basis of Plaintiff’s claims were not, as
              19   Defendants claim, “a matter of great public interest.” Mot. at 11:21-23. While some
              20   aspects of the general factual backdrop may be of great public interest (such as the
              21   Saudi Arabian Crown Prince hacking Jeff Bezos’s phone), Defendants’ specific
              22   statements involved leaks of a martial affair and related salacious pictures. These
              23   statements were reckless and offensive lies about Mr. Sanchez’s handling of
              24   confidential matters regarding his client’s marital affairs. Defendants cannot and have
              25   not met their burden simply by stating that Bezos is famous for being “one of the
              26   richest men in the world.” Mot. at 12:3-4; see Time, Inc. v. Firestone, 424 U.S. 448,
              27   454 (1976) (scandalous divorce of well-known persons did not involve issue of public
              28   interest “even though the marital difficulties of extremely wealthy individuals may be
                                                              14
                      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                              PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 20 of 30 Page ID #:255




               1   of interest to some portion of the reading public”).
               2         Second, the connection between Defendants’ false and defamatory statements
               3   about Mr. Sanchez and the public interest asserted by Defendants is attenuated at best.
               4   Defendants have not shown how such defamatory statements themselves “contributed
               5   to the public debate,” FilmOn.com, 7 Cal.5th at 150; concealing their actual source by
               6   scapegoating Mr. Sanchez as the sole source of all information and materials obtained
               7   by Defendants involving his sister and client do not contribute to any public debate.
               8         Defendants’ failure to meet their burden on the first step is dispositive, and the
               9   Court need not address any of Defendants’ arguments to legal or factual sufficiency.
              10   However, even if the Court is inclined to address legal sufficiency, Defendants’
  LLP




              11   arguments still fail under the second prong of the anti-SLAPP inquiry.
              12         D.     Plaintiff Has Shown A Minimum Level Of Legal Sufficiency On
              13                Each Of His Claims

              14         In order to survive the second inquiry in an anti-SLAPP motion to strike,
JENKINS K




              15   Plaintiff’s Complaint need only show a “minimum level of legal sufficiency and
              16   triability.” Dakar, 611 F.3d at 598 (“the second step of the anti-SLAPP inquiry is
              17   often called the minimal merit prong.”); Manzari v. Associated Newspapers, 830 F.3d
              18   881, 889 (9th Cir. 2016) (plaintiff alleging defamation need only establish “her claim
              19   has ‘minimal merit’” to survive anti-SLAPP motion).         The Court cannot analyze
              20   triability without allowing Plaintiff the benefit of discovery, and thus must not make
              21   any ruling regarding “triability” under Rule 56 at this stage of the litigation. See
              22   Planned Parenthood, 890 F.3d at 833.            Because Defendants’ factual and legal
              23   sufficiency arguments are tortuously intertwined throughout its Motion, the Court
              24   should likewise withhold its ruling on “legal sufficiency” until discovery is completed.
              25         If the Court is inclined to parse out Defendants’ purely legal arguments to make
              26   a ruling on “legal sufficiency”–no easy task given Defendants’ abundant citations
              27   throughout its Motion to declarations and exhibits not contained in the Complaint–it
              28   must first accept as true all of the Complaint’s well-pled factual allegations and draw
                                                              15
                      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                              PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 21 of 30 Page ID #:256




               1   all reasonable inferences in favor of Mr. Sanchez. See Daniels-Hall, 629 F.3d at 998
               2   (courts ruling on legal sufficiency of pleadings must accept well pled allegations and
               3   draw all reasonable inferences in light most favorable to non-moving party).
               4                1.     Plaintiff Has Shown A Minimum Level Of Legal Sufficiency On
               5                       His Defamation Claim
               6         Defendants make no purely legal arguments that Plaintiff has not met the
               7   pleading requirements for defamation; rather they argue that the “overwhelming
               8   evidence show[s]” that the challenged statements are true based on evidence
               9   independent of the Complaint presented in witness declarations in support of the
              10   Motion. Mot. at 13:9; see id. at 13:1-20:1 (arguing factual sufficiency of libel claim
  LLP




              11   including over fifty citations to three separate declarations and twelve exhibits).
              12   Because each of Defendants’ arguments attacks factual sufficiency and rely on
              13   evidence independent of the Complaint, these arguments are not suitable for
              14   determination under Rule 12(b)(6) but rather require full and adequate discovery
JENKINS K




              15   before the court may determine the factual sufficiency of such claims under Rule 56.
              16   See Planned Parenthood, 890 F.3d at 833. This claim is not yet ripe for the Court’s
              17   analysis, as Defendants raise no purely legal, 12(b)(6) arguments with respect to the
              18   defamation claim.
              19         If, however, the Court deems that Defendants’ arguments are purely challenges
              20   to the legal sufficiency of the Complaint, and thus accepts all of Plaintiff’s allegations
              21   as true and draws all reasonable inferences in favor of Mr. Sanchez, Defendants have
              22   not, and cannot, establish that the Complaint does not meet the minimum level of legal
              23   sufficiency required of the defamation claim.
              24         “The elements of a defamation claim are (1) a publication that is (2) false, (3)
              25   defamatory, (4) unprivileged, and (5) has a natural tendency to injury or causes special
              26   damage.” Jackson v. Mayweather, 10 Cal. App. 5th 1240, 1259 (2017) (“a written
              27   communication that is false, that is not protected by any privilege, and that exposes a
              28   person to contempt or ridicule or certain other reputational injuries, constitutes libel.”)
                                                              16
                      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                              PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 22 of 30 Page ID #:257




               1   Defendants concede the first element, that the defamatory statements at issue were
               2   published. Mot. at 10:28-11:1 (“the statements about which Sanchez complains were
               3   contained in a press release” and therefore “were made in a public forum”).
               4   Defendants likewise do not argue or present evidence that the defamatory statements at
               5   issue were privileged or did not have a natural tendency to cause injury or special
               6   damages. Rather, defendants argue that the defamatory statements at issue were true,
               7   substantially true, or not defamatory. Defendants are wrong on all three counts.
               8                       a.    Defendants’ statements that Mr. Sanchez was the source of
               9                             the Pornographic Materials are demonstrably false and
                                             defamatory
              10
  LLP




              11         The Press Release falsely stated that Mr. Sanchez (1) “tipped the National
              12   Enquirer off to the affair on September 10, 2018,” (2) “provided all of the materials
              13   for our investigation” over “the course of four months,” and “[t]here was no
              14   involvement by any other third party whatsoever,” and (3) “falsely represent[ed]
JENKINS K




              15   our reporting, and his role in it.” (Compl. ¶ 61.) However, Plaintiff has pleaded, and
              16   thus adequately established under Rule 12, that the Press Release was intentionally
              17   false in at least three ways. (Id. ¶¶ 62; 63-68.) Any disagreement by Defendants of
              18   this well-pled allegation is a factual challenge subject to Rule 56, not Rule 12.
              19         First, Mr. Sanchez adequately alleged that it was Defendants who first
              20   contacted Mr. Sanchez in July 2018 with information on Bezos’s affair with Mr.
              21   Sanchez’s sister, two months before Defendants’ press release claimed Mr. Sanchez
              22   approached Defendants. (E.g., id. ¶¶ 43, 63.) Defendants’ attempt to demonstrate that
              23   Mr. Sanchez did in fact leak his own sister’s affair in September 2018 through
              24   declarations and exhibits amounts to a premature factual challenge for the trier of fact.
              25         Second, Mr. Sanchez adequately alleged that he was not Defendants’ source for
              26   all of the information AMI uncovered on Bezos’s affair with Mr. Sanchez’s sister
              27   (e.g., id. ¶ 65.), which by inference would include the Pornographic Materials, some
              28   of which purportedly depicted his own sister. See Couch v. San Juan Unified Sch.
                                                              17
                      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                              PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 23 of 30 Page ID #:258




               1   Dist., 33 Cal. App. 4th 1491, 1500-01 (1995) (defamatory statements are to be read
               2   “in their original context with respect to the totality of the circumstances.”); Daniels-
               3   Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010) (courts must draw all
               4   reasonable inferences in the light most favorable to the non-moving party when
               5   evaluating legal sufficiency of pleadings). Additionally, Plaintiff has pleaded that
               6   Defendants admitted to Mr. Sanchez that “Defendants had first uncovered the
               7   Bezos/Sanchez affair from another source entirely” (id. ¶ 64) and further admitted to
               8   the general public that Defendants had a source independent of Mr. Sanchez who had
               9   provided audiotapes (id. ¶ 65). Defendants never assert that Mr. Sanchez provided
              10   them with these audiotapes. It is therefore reasonable to infer that someone other than
  LLP




              11   Mr. Sanchez gave Defendants the audiotapes as Mr. Howard publicly acknowledged.
              12          Moreover, Mr. Sanchez adequately alleged he was not and could not have been
              13   the source of the Pornographic Materials because he never possessed them. (E.g., id.
              14   ¶ 68 (Mr. Sanchez “never possessed” the Pornographic Materials and the FBI and Mr.
JENKINS K




              15   Gavin de Becker independently concluded after thorough investigation that Mr.
              16   Sanchez had never been in possession of the Pornographic Materials); ¶ 67 (“Plaintiff
              17   did not provide the Defendants with the Pornographic Materials […] or many of the
              18   other materials included in TNE stories about the affair.”).) Defendants’ attempt to
              19   demonstrate otherwise through declarations and exhibits amounts to a premature
              20   factual challenge for the trier of fact.
              21          Third, Mr. Sanchez adequately alleged that Defendants’ statement about Mr.
              22   Sanchez’s “continued efforts” to “falsely represent [AMI’s] reporting, and [Mr.
              23   Sanchez’s] role in it” was an obvious reference to Mr. Sanchez’s previous public
              24   denials that he provided Defendants with the Pornographic Materials. (Id. ¶ 66.) Mr.
              25   Sanchez’s denials were true; accordingly, Defendants’ statement that Mr. Sanchez’s
              26   true denials were false was therefore deliberately false and defamatory.
              27          Defendants argue that the Press Release “did not state or suggest that Sanchez
              28   provided AMI with [the] [P]ornographic [M]aterials (even though he did)” and thus
                                                              18
                      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                              PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 24 of 30 Page ID #:259




               1   “the facts and circumstances surrounding the press release do not support Sanchez’s
               2   proffered innuendo.”     Mot. at 16:3-10.      However, to survive a motion on the
               3   pleadings, Mr. Sanchez need only show that a statement is “reasonably susceptible” to
               4   “a defamatory interpretation” in order for it to “become a question for the trier of fact
               5   whether or not it was so understood.” Smith v. Maldonado, 72 Cal. App. 4th 637, 647
               6   (1999). This question “must be resolved by considering whether the reasonable or
               7   ‘average’ reader would [] interpret the material” as defamatory “in their original
               8   context with respect to the totality of the circumstances.” Couch, 33 Cal. App. 4th at
               9   1500-01. Here, a reasonable AMI reader would interpret the Press Release’s assertion
              10   that Mr. Sanchez was the sole source of “all materials for [AMI’s] investigation” to
  LLP




              11   mean that Sanchez had provided AMI with the Pornographic Materials related to the
              12   affair given AMI’s previous reporting on the Pornographic Materials.           (See e.g.,
              13   Compl. ¶ 54 (AMI published an online article on January 9, 2019 discussing the affair
              14   between Ms. Sanchez and Mr. Bezos and included a reference to a “steamy picture too
JENKINS K




              15   explicit to print here”); id. ¶ 60 (Mr. de Becker’s March 30, 2019 column in The Daily
              16   Beast revealed that AMI had procured “embarrassing photos” of Mr. Bezos, aka the
              17   Pornographic Materials).)
              18         Thus, AMI’s statements in the Press Release are, at the very least, “reasonably
              19   susceptible” to a “defamatory interpretation.” Attempts to overcome this reasonably
              20   defamatory interpretation through declarations not in the Complaint amount to
              21   premature factual challenges reserved for summary judgment or the trier of fact.
              22                      b.     Defendants’ statements that Mr. Sanchez was the sole
              23                             source of materials other than the Pornographic Materials
                                             are also false and defamatory
              24
              25         Mr. Sanchez alleges that he “did not provide Defendants with the Pornographic
              26   Materials (some of which purportedly depicted his own sister) or many of the other
              27   materials included in [AMI] stories about the affair.” (Compl. ¶ 67.) Defendants
              28   argue that “because Sanchez does not identify what these purported materials are, he
                                                             19
                      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                              PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 25 of 30 Page ID #:260




               1   cannot establish that he was defamed […] by being identified as Defendants’ source
               2   for them.” Mot. at 19:6-11. Not only does the Complaint specifically state which
               3   other materials are in question (e.g., Compl. ¶ 56 (“intimate text messages”); ¶ 65
               4   (“audiotapes”)), but Defendants again ignore that allegations of defamatory statements
               5   are to be read “in their original context with respect to the totality of the
               6   circumstances.” Couch, 33 Cal. App. 4th at 1501.
               7                2.     Plaintiff Has Shown A Minimum Level Of Legal Sufficiency On
               8                       His Intentional Infliction Of Emotional Distress Claim
               9         Defendants again make no purely legal arguments that Plaintiff has not met
              10   the pleading requirements for Intentional Infliction of Emotional Distress “IIED”;
  LLP




              11   rather they argue that “California courts do not permit a plaintiff to prevail on a claim
              12   for IIED where, as here, it is based solely on speech-related acts that cannot support a
              13   claim for libel.” Mot. at 20:2-16. This argument necessarily depends on the factual
              14   sufficiency of the libel claim, again relying on declarations and exhibits independent of
JENKINS K




              15   the Complaint, and is therefore not appropriate for the Court’s analysis until Plaintiff is
              16   afforded full discovery. See Planned Parenthood, 890 F.3d at 833.
              17         If, however, the Court deems any of Defendants’ arguments are purely
              18   challenges to the legal sufficiency of the Complaint, and thus accepts all of Plaintiff’s
              19   allegations as true and draws all reasonable inferences in favor of Mr. Sanchez,
              20   Defendants have not, and cannot, establish that the Complaint does not meet the
              21   minimum level of legal sufficiency required of the IIED claim.
              22         A cause of action for IIED requires “(1) extreme and outrageous conduct,” (2)
              23   conducted with “the intention of causing or, reckless disregard of the probability of
              24   causing, emotional distress,” which (3) was the actual and proximate cause of the
              25   Plaintiff’s “severe or extreme emotional distress.” Cervantez v. J.C. Penny Co., 24
              26   Cal. 3d 579, 593 (1979). Outrageous behavior includes when the defendant “acts
              27   intentionally or unreasonably with the recognition that the acts are likely to result” in
              28   mental distress.    Molko v. Holy Spirit Ass’n, 46 Cal. 3d 1092, 1122 (1988).
                                                              20
                      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                              PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 26 of 30 Page ID #:261




               1   “[E]motional distress may consist of any highly unpleasant mental reaction such as
               2   fright, grief, shame, humiliation, embarrassment, anger, chagrin, disappointment or
               3   worry” so long as it is “severe” and not “trivial or transitory.” Fletcher v. Western
               4   National Life Ins. Co., 10 Cal. App. 3d 376, 397 (1970). Emotional distress is “severe”
               5   when it is “of such substantial quality or enduring quality that no reasonable man in a
               6   civilized society should be expected to endure it.” Id.; see also Bikkina v. Mahadevan,
               7   241 Cal. App. 4th 70, 88-89 (2015) (defendant’s public statements against plaintiff
               8   were sufficiently “severe” to survive anti-SLAPP motion to strike claim of IIED upon
               9   showing of plaintiff’s “great stress” including stomach problems, chest pains,
              10   insomnia, and fear that he would lose his job). Plaintiffs have pleaded each of these
  LLP




              11   elements in sufficient detail. (E.g., Compl. ¶ ¶ 77-80.)
              12         Defendants only argue that Defendants’ false and defamatory statements cannot
              13   be “extreme and outrageous” because Defendants intentionally defamed Mr. Sanchez
              14   “in response to statements by Sanchez[.]” Mot. at 20:16-23.        The case Defendants
JENKINS K




              15   cite, So v. Shin, 212 Cal. App. 4th 652 (2013), actually supports Plaintiff’s request for
              16   the Court to order discovery on this issue of fact. In So, the defendant argued on
              17   demurrer that a doctor “act[ing] with anger and hostility” could not, as a matter of law,
              18   constitute “outrageous conduct” when he was “attempting to calm plaintiff.” Id. at
              19   671. The Court rejected the defendants’ argument and held that “[t]here is no bright
              20   line standard for judging outrageous conduct and […] its generality hazards a case-by-
              21   case appraisal of conduct filtered through the prism of the appraiser’s values,
              22   sensitivity threshold, and standards of civility.” Id. at 671-72. Here, the Court should
              23   reject Defendants’ bright line argument that defamatory statements cannot be extreme
              24   or outrageous so long as they are made in response to statements of the defamed party.
              25         Rather, whether conduct is outrageous is a question of fact, and thus not
              26   appropriate for the Court to consider until Plaintiff is allowed discovery. Ragland v.
              27   U.S. Bank. Nat’l Assn., 209 Cal. App. 4th 182, 204 (2012) (outrageous conduct is “a
              28   question of fact”); see also Fletcher, 10 Cal. App. 3d at 397 (insurer’s conduct was
                                                              21
                      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                              PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 27 of 30 Page ID #:262




               1   outrageous enough to constitute IIED when it, knowing the insured was in dire
               2   financial straits, threatened insured with a lawsuit to recover previous policy payments
               3   to coerce insured into surrendering his policy).
               4                3.    Plaintiff Has Shown A Minimum Level Of Legal Sufficiency On
               5                      His Conspiracy To Commit Intentional Torts Claim
               6         Defendants again make no purely legal arguments that Plaintiff has not met
               7   the pleading requirements for conspiracy; like Plaintiff’s IIED claim, Defendants
               8   merely argue that the conspiracy claim fails because Plaintiffs cannot show factual
               9   sufficiency of the libel claim, which is substantially based on the same behavior. This
              10   argument is therefore not appropriate for the Court’s analysis until Plaintiff is afforded
  LLP




              11   full discovery. See Planned Parenthood, 890 F.3d at 833.
              12         If, however, the Court deems any of Defendants’ arguments are purely
              13   challenges to the legal sufficiency of the Complaint, it must accept all of Plaintiff’s
              14   allegations as true and draw all reasonable inferences in favor of Mr. Sanchez. Under
JENKINS K




              15   this standard, Defendants have not established that the Complaint does not meet the
              16   minimum level of legal sufficiency required of the conspiracy claim.
              17         A conspiracy cause of action requires proof of three elements: “(1) the formation
              18   and operation of the conspiracy, (2) wrongful conduct in furtherance of the conspiracy,
              19   and (3) damages arising from the wrongful conduct.” Kidron v. Movie Acquisition
              20   Corp., 40 Cal. App. 4th 1571, 1582 (1995). Defendants concede that Plaintiff has
              21   adequately pleaded the first and second elements (Mot. at 21:10-13), and Plaintiff has
              22   sufficiently pleaded damages (Compl. ¶¶ 84-85).
              23         Defendants only argue that agents and employees of a corporation cannot
              24   conspire with their corporate principal or employer where they act in official capacities
              25   on behalf of the corporation and not as individuals for their individual advantage.”
              26   Mot. at 21:16-24. However, California law “does not preclude the subjection of agents
              27   to conspiracy liability for conduct which the agents carry out ‘as individuals for their
              28   individual advantage[.]’” Doctors’ Co. v. Superior Court, 49 Cal. 3d 39, 47 (1989)
                                                              22
                      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                              PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 28 of 30 Page ID #:263




               1   (citing Wise v. Southern Pacific Co., 223 Cal. App. 2d 50, 72 (1963)). Here, Plaintiff
               2   has properly alleged that Mr. Pecker, Mr. Howard, and fictitious Does 1 through 10
               3   participated in a conspiracy to defame Mr. Sanchez and scapegoat him by “acting
               4   jointly and for their individual benefit.” (Compl. ¶ 82.)
               5         Moreover, the California Supreme Court has held that that agents, corporate
               6   directors, and officers “may be held liable, as conspirators or otherwise, for violation
               7   of their own duties towards persons injured by the corporate tort” so long as such
               8   persons “directly order, authorize, or participate in the corporation’s tortious
               9   conduct.” Doctors’ Co., 49 Cal. 3d at 48; see also Wyatt v. Union Mortg. Co., 24 Cal.
              10   3d 773, 785 (1979) (“Personal liability […] may rest upon a “conspiracy” among the
  LLP




              11   officers and directors to injure third parties through the corporation.”); PMC, Inc. v.
              12   Kadisha, 93 Cal. Rptr. 2d 663, 666 n.4 (Ct. App. 2000) (same); United States Liab. Ins.
              13   Co. v. Haidinger-Hayes, Inc., 1 Cal. 3d 586, 595 (1970); Golden v. Anderson, 256 Cal.
              14   App. 2d 714, 719-720 (1967). Here, Plaintiff has adequately alleged that Mr. Pecker,
JENKINS K




              15   Mr. Howard, and fictitious Does 1-10 are personally liable for their participation in a
              16   conspiracy by “acting jointly” to defame Mr. Sanchez and scapegoat him through the
              17   corporation, specifically by using AMI’s Press Release. (Compl. ¶ 82.)
              18         Thus, Plaintiff has properly alleged facts that subject each Defendant to personal
              19   conspiracy liability for conduct they carried out (1) as individuals for their own
              20   advantage and (2) through the corporation to injure a third party. Any disagreement of
              21   this well-pled allegation is a factual challenge subject to Rule 56, not Rule 12.
              22
                                4.     Plaintiff Has Shown A Minimum Level Of Legal Sufficiency And
              23                       Triability On His Aiding And Abetting Commission of Intentional
                                       Torts Claim
              24
              25         Defendants again make no legal arguments that Plaintiff has not met the
              26   pleading requirements for his aiding and abetting commission of intentional torts
              27   claim. Defendants only argue that the conspiracy claim fails because Plaintiffs cannot
              28   show factual sufficiency of the libel claim, which is substantially based on the same
                                                              23
                      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                              PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 29 of 30 Page ID #:264




               1   behavior. This argument is therefore not appropriate for the Court’s analysis until
               2   Plaintiff is afforded full discovery. See Planned Parenthood, 890 F.3d at 833.
               3         E.     Plaintiff Is Entitled To Leave To Amend Rather Than Dismissal
               4         Even if the Court finds that any or all of Plaintiff’s claims are legally insufficient
               5   as currently pled, it cannot strike the Complaint without first allowing Plaintiff leave to
               6   amend any pleading deficiencies. See Fed. R. Civ. Proc. § 15(a). The Ninth Circuit
               7   has held that an automatic denial of a plaintiff's right to amend an initial complaint
               8   pursuant to an anti-SLAPP special motion to strike is in “direct collision” with the
               9   Federal Rules of Civil Procedure. Covad, 377 F.3d at 1091 (“[G]ranting a defendant’s
              10   anti-SLAPP motion to strike a plaintiff's initial complaint without granting the plaintiff
  LLP




              11   leave to amend would directly collide with Fed. R. Civ. P. 15(a)’s policy favoring
              12   liberal amendment.”). The purpose of the anti-SLAPP statute (“the early dismissal of
              13   meritless claims”) would “still be served if plaintiffs eliminated the offending claims
              14   from their original complaint” because “the anti-SLAPP remedies remain available to
JENKINS K




              15   defendants” for the amended complaint. Id.
              16         F.     Defendants Are Not Entitled To Fees
              17         Even if the Court deems it proper to dismiss the Complaint without prejudice,
              18   anti-SLAPP remedies such as attorney’s fees are not available to Defendants. Brown v.
              19   Elec. Arts, Inc., 722 F. Supp.2d 1148, 1155 (C.D. Cal. 2010). The Brown Court
              20   decided that attorney’s fees were not available to the prevailing defendant because even
              21   though the anti-SLAPP motion brought against the plaintiff’s initial complaint was
              22   granted, the prevailing defendant had only achieved a temporary and “technical” victory
              23   since the Ninth Circuit requires that plaintiffs be given an opportunity to amend their
              24   initial complaint. Id. Here, Defendants would not be entitled to fees, even if they
              25   prevailed on the Motion, because Plaintiffs are entitled to amend any pleading
              26   deficiencies. See Fed. R. Civ. Proc. § 15(a).
              27
              28
                                                              24
                      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                              PURSUANT TO C.C.C.P. § 425.16
            Case 2:20-cv-02924-DMG-PVC Document 21 Filed 07/10/20 Page 30 of 30 Page ID #:265



                         G.     Plaintiff Should Be Awarded His Fees
               1
               2         Having failed to establish the first step of the anti-SLAPP inquiry, and having
               3   ignored the anti-SLAPP procedure as it applies in the Ninth Circuit, Defendants’
               4   motion lacks merit and is therefore frivolous. California law calls for an award of
               5   attorney’s fees in such circumstances. Cal. Civ. Proc. Code § 425.16(c)(1) (mandatory
               6   fee award for “frivolous” filing or one “solely intended to cause unnecessary delay”).
               7   IV.   CONCLUSION
               8         For the foregoing reasons, Plaintiff respectfully requests the Court reserve its
               9   ruling on the Motion and instead set a scheduling conference so that discovery on all
              10   issues can immediately proceed. Alternatively, should the Court be inclined to rule on
  LLP




              11   the merits, the Motion should be outright denied because (1) Defendants have not met
              12   their burden to trigger anti-SLAPP protections, (2) Plaintiff has pleaded each of his
              13   claims with legal sufficiency, and (3) Plaintiff is entitled to leave to amend to cure any
              14   pleading deficiencies before dismissal with prejudice.
JENKINS K




              15
              16
                   Dated: July 10, 2020                 JENKINS KAYAYAN LLP
              17
              18
                                                        By:    /s/ Jonathan M. Jenkins
              19                                               Jonathan M. Jenkins

              20                                               Attorneys for Plaintiff
                                                               MICHAEL SANCHEZ
              21
              22
              23
              24
              25
              26

              27
              28
                                                              25
                      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ SPECIAL MOTION TO STRIKE COMPLAINT
                                              PURSUANT TO C.C.C.P. § 425.16
